         Case 1:05-cv-01119-NBF Document 330 Filed 01/24/19 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 05-1119 L
                                    (Filed: January 24, 2019)

***************************************
ST. BERNARD PARISH GOVERNMENT *
and Other Owners of Real Property in St. *
Bernard Parish or the Lower Ninth Ward *
of the City of New Orleans               *
                Plaintiff                *
                                         *
             v.                          *
                                         *
THE UNITED STATES                        *
                Defendant                *
                                         *
***************************************


                                             ORDER

        Pursuant to Rule 40.1(c) of the Rules of the United States Court of Federal Claims, “for
the efficient administration of justice,” the above-captioned case is transferred to Senior Judge
Nancy B. Firestone.

       IT IS SO ORDERED.

                                                     s/ Margaret M. Sweeney
                                                     MARGARET M. SWEENEY
                                                     Chief Judge
